Case: 15-40600      Document: 00513650242         Page: 1    Date Filed: 08/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 15-40600                                 FILED
                                  Summary Calendar                         August 24, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

DANIEL SILVA,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-124-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Daniel Silva appeals the denial of his 18 U.S.C. § 3582(c)(2) motion to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40600    Document: 00513650242     Page: 2   Date Filed: 08/24/2016


                                 No. 15-40600

reduce his 146-month sentence on his conviction of possessing with intent to
distribute 31 kilograms of cocaine. The motion was based on the retroactive
provisions of Amendment 782 to the U.S. Sentencing Guidelines. See U.S.S.G.
§§ 1B1.10, 2D1.1(c); see also Dillon v. United States, 560 U.S. 817, 826 (2010).

      The district court recognized that Silva was eligible for a reduction under
§ 3582(c)(2) but determined that none was appropriate in light of the applica-
ble sentencing factors. See 18 U.S.C. § 3553(a); see also United States v. Hen-
derson, 636 F.3d 713, 717 (5th Cir. 2011); United States v. Whitebird, 55 F.3d
1007, 1010 (5th Cir. 1995). The additional “facts” regarding his rehabilitation
that Silva now offers were not before the district court, so we will not consider
them. See Theriot v. Par. of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).
Moreover, Silva does not show that the more extensive argument he presents
on appeal would have persuaded the district court to exercise its discretion
differently had the argument been presented there. There was no abuse of
discretion. See United States v. Evans, 587 F.3d 667, 672–73 (5th Cir. 2009);
Whitebird, 55 F.3d at 1010.

      AFFIRMED.




                                       2